DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group III (claims 20-28) and the species of example 1 (the polyurethane prepared from DAPD polyol and PDT) in the reply filed on 02 August 2022 is acknowledged. Claims 1-19 and 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Perner et al. (US Patent Application Publication 2018/0311140) in view of Woodland et al. (US Patent Application Publication 2018/0369125) and as evidenced by Becker et al. (“Safety Assessment of Polyurethanes as Used in Cosmetics,” 2017, pages 1-96).
	Perner et al. discloses aqueous hair treatment compositions which comprise one or more polyurethane polymers (abstract). The polyurethane polymers are in the form of particles which are dispersed into the aqueous medium (paragraph [91]). Also, the preferred polyurethane latex polymers suggested by Perner et al. are polyurethane-32, -34, -35, and -48 (id.).  These are crosslinked, as shown by Becker et al. (table 1), which discloses the monomers used to prepare them, including multivalent amines among the reactive monomers.
	Perner et al. discloses the hair treatment composition can be in the form of a gel (paragraph [41]). And further, the medium into which the polyurethane is dispersed includes solvents such as glycerin (example 1), and this solvent is also a cosmetic emollient.
	While Perner et al. discloses the polyurethane is in the form of particles, the exact size is not taught. In contrast, the instant claims recite that the polyurethane is micronized (instant claim 22) or between about 1 and about 61 microns (instant claim 27).
	Woodland et al. discusses the cosmetic use of an aqueous dispersion of polyurethane particles (abstract). The polyurethane can be polyurethane-32, -34, -35, and -48, which can be acquired from Bayer under the Baycusan trade name (paragraphs [142-143]). These are used in the form of particles with a size ranging up to about 1000 nm (paragraph [141]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the specific forms of polyurethane-32, -34, -35, and -48 disclosed by Woodland et al. in the cosmetic disclosed by Perner et al. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. And the size range taught overlaps the size ranges instantly recited. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
 Instant claims 21 and 22 further limit the amounts of the polyurethane and the emollient. Perner et al. teaches that the polyurethane is present in from about 0.01 to about 10 wt% and that the water-soluble solvent (which the above cited glycerin is an example of) is present in from about 0.1 to about 60 wt% (claim 9). These ranges overlap the instantly recited ranges. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
Instant claims 23 and 24 recite the further inclusion of secondary solvents. And Perner et al. suggests the inclusion of such an ingredient, as castor oil and/or isoparrafin are suggested as included in the gels prepared (example 1).
Instant claims 25 and 26 recite the further inclusion of other ingredients, and Perner et al. suggests adding fragrances (example 1).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Perner et al. (US Patent Application Publication 2018/0311140) in view of Woodland et al. (US Patent Application Publication 2018/0369125) and as evidenced by Becker et al. (“Safety Assessment of Polyurethanes as Used in Cosmetics,” 2017, pages 1-96) as applied to claim 20 above, and further in view of Chen et al. (US Patent Application Publication 2016/0067153).
Instant claim 28 recites a limitation to the viscosity of the composition (about 15,000 cP to about 1,000,000 cP). Perner et al. is silent as to the viscosity of the prepared gels.
	Chen et al. discloses cosmetic gels, and states that some products have undesirable viscosities (paragraphs [3-4]). Chen et al. further teaches that desirable and useful viscosities for such cosmetic gels is between 1000 and 100,000 cps (paragraph [16]). This range overlaps the instantly recited range. Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have prepared the gel disclosed by Perner et al. within the viscosity range taught by Chen et al., as this is taught as a desirable and useful range for viscosity of a cosmetic gel.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. The closest prior art is considered the above cited Perner et al. This reference discloses similar cosmetic compositions as instantly recited. However, the use of the specific polyurethane instantly recited is not suggested therein. While some polyurethanes are suggested, and others may be suggested by the prior art, the specific species (the elected species of polyurethane prepared from DAPD polyol and PDT) is not suggested by either Perner et al. or the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699